STATE OF MINNESOTA
                                                                         fl September 1, 2015

                                  IN SUPREME COURT                           OliRCIEOF
                                                                         ArrBJAIECCIUR'IiS
                                         A14-2111


In rePetition for Disciplinary Action against
DeAnna Jeanne Schleusner, a Minnesota Attorney,
Registration No. 265597.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent DeAnna Jeanne Schleusner

committed professional misconduct warranting public discipline, namely: neglect and

non-communication in two client matters; filing amendments in a bankruptcy matter on

behalf of clients who had not seen or signed the documents; failing to comply with court

rules and orders; failing to file required documents; making a misrepresentation to clients

about the status of their matter; failing to promptly issue a refund and return the clients'

file; and failing to cooperate with disciplinary investigations, in violation of Minn. R.

Prof. Conduct 1.1, 1.3, 1.4, 1.16(d), 3.3(a)(l), 3.4(c), 8.1(b), 8.4(c), and 8.4(d), and Rule

25, Rules on Lawyers Professional Responsibility (RLPR).

       Respondent waives her procedural rights under Rule 14, RLPR, withdraws her

previously filed answer and amended answer, and unconditionally admits the allegations

in the petition. The parties jointly recommend that the appropriate discipline is a 30-day

suspension and 2 years of supervised probation. In their stipulation, the parties indicate

that respondent presented evidence of mitigating factors to the Director.


                                              1
       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent DeAnna Jeanne Schleusner is suspended from the practice of

law for a minimum of30 days, effective 14 days from the date ofthe filing of this order.

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.      Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that she is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court.

       5.      Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion of the professional responsibility portion of the state bar examination. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(e)(3), RLPR.

       6.      Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:


                                             2
(a)     Respondent shall cooperate fully with the Director's Office in its
efforts to monitor compliance with this probation. Respondent shall
promptly respond to the Director's correspondence by its due date.
Respondent shall provide the Director with a current mailing address and
shall immediately notify the Director of any change of address.
Respondent shall cooperate with the Director's investigation of any
allegations of unprofessional conduct that may come to the Director's
attention.   Upon the Director's request, respondent shall provide
authorization for release of information and documentation to verify
respondent's compliance with the terms of this probation;

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct;

(c)     Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this
probation. Within 14 days from the date of the filing of this order,
respondent shall provide the Director with the names of four attorneys who
have agreed to be nominated as respondent's supervisor. If, after diligent
effort, respondent is unable to locate a supervisor acceptable to the
Director, the Director shall seek to appoint a supervisor. Until a supervisor
has signed a consent to supervise, respondent shall, on the first day of each
month, provide the Director with an inventory of client files as described in
paragraph (d) below. Respondent shall make active client files available to
the Director upon request;

(d)    Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all
active client files by the first day of each month during the probation. With
respect to each active file, the inventory shall disclose the client name, type
of representation, date opened, most recent activity, next anticipated action,
and anticipated closing date. Respondent's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request;

(e)    Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and
other important communications from clients, courts, and other persons
interested in matters that respondent is handling and that will ensure that
respondent regularly reviews each and every file and completes legal
matters on a timely basis. Within 30 days from the date of the filing of this


                                      3
order, respondent shall provide to the Director and to the probation
supervisor, if any, a written plan outlining office procedures designed to
ensure that she is in compliance with probation requirements. Respondent
shall provide progress reports as requested; and

(f)    Respondent shall initiate or continue current treatment by a licensed
consulting psychologist or other mental health professional acceptable to
the Director and shall complete all therapy programs recommended by the
therapist. Respondent shall provide the necessary authorizations to allow
the Director to verify her compliance with treatment.


Dated: September 1, 2015

                                         BY THE COURT:




                                         Chief Justice




                                     4